Exhibit 10.1

 



THIS AGREEMENT is made on the 20th day of November, 2017 (hereinafter referred
to as “the Agreement”)

 

BETWEEN:-

 

Hedi Property Sdn. Bhd. (Company Number: 1243556-A), a company incorporated in
Malaysia having a registered office address at 29-1, Jalan Puteri 5/7, Bandar
Puteri, 47100 Puchong, Selangor, Malaysia (hereinafter referred to as “the
Purchaser”), of the first part;

 

AND

 

G.U. International Limited (Company Number: 150871), a company incorporated in
the Republic of Seychelles having a registered address at the office of NovaSage
Incorporations (Seychelles) Limited, Second Floor, Capital City, Independence
Avenue, P.O. Box 1008, Victoria, Mahé, Republic of Seychelles (hereinafter
referred to as “GUI”), and

 

Gold Union Inc., a company incorporated in the State of Delaware, United States
of America, having a registered address at registered agent’s office at the
office of Delaware Intercorp, Inc. 113 Barksdale Professional Center, Newark,
DE, 19711, United States of America (hereinafter referred to as “GOLU”) and a
c/o address at Unit L8-09, Wisma BU8, No.11, Lebuh Bandar Utama PJU6, 47800
Petaling Jaya, Selangor, Malaysia,

(hereinafter GUI and GOLU collectively referred to as “the Sellers”), of the
second part.

 

RECITALS:-

 

A.As at the date hereof, GUI is a wholly-owned subsidiary of GOLU. In September
2014, GOLU acquired through GUI from several individuals a total of 48% of the
total equity of Phnom Penh Golden Corridor Trading Co. Ltd., (Commercial
Registration ID No.: Co. 1800KH/2013), a private limited company incorporated
under the laws of the Kingdom of Cambodia having its head office at No.56AB
Third Floor, Street 432, Sangkat Tuol Tompoung 1, Khan Chamkar Mon, Phnom Penh,
Kingdom of Cambodia, and another address at and an address at No. 1EO, Street
211/138, Sangkat Veal Vong, Khan 7 Makara, Phnom Penh, Kingdom of Cambodia
(hereinafter referred to as “PPGCT”). Through a nominee agreement dated December
31, 2014 signed between GUI and SAE-CHUA SUPACHAI of Unit 505, 5th Floor, Lyara
Tower 2/22 Chan Road, Thung Wad Don, Sathorn BKK 10120, Thailand, holding
Thailand Passport No: AA1868401(hereinafter referred to as “SCS”), who is also a
director of GUI, SCS was appointed the nominee of GUI to hold on behalf and for
the benefits of GUI Four Hundred and Eighty (480) shares of common stock of
PPGCT (hereinafter referred to “the GUI’s PPGCT Shares”), representing 48% of
the issued and outstanding shares of common stock of PPGCT (hereinafter referred
to as “the Issued PPGCT Shares”).

 

B.PPGCT presently owns the entire interest of three parcels of land situated at
National Road 44, Phum Phkung, Chbarmorn Commune, Chbarmorn District, Kampong
Speu Province, Kingdom of Cambodia, with title deed nos. 05020102-0045,
05020102-0550, and 05020103-0749, measuring in aggregate 172,510 square meters
(m2), as evidenced in the Property Plan Layout attached as Exhibit A herein
contained (hereinafter collectively referred to as the “PPGCT Property”);

 

C.The Purchaser desires to acquire from the Sellers the entire GUI’s PPGCT
Shares currently held in the name of SCS on behalf of the Sellers (hereinafter
referred to as the “Sale Shares”) for a total consideration of RINGGIT MALAYSIA
ONE MILLION SIX HUNDRED THIRTY ONE THOUSAND TWO HUNDRED AND FORTY FIVE ONLY
(RM1,631,245.00) (hereinafter referred to as “the Total Consideration”) to be
satisfied by the issuance by the Purchaser ONE MILLION SIX HUNDRED THIRTY ONE
THOUSAND TWO HUNDRED AND FORTY FIVE (1,631,245) shares of the Purchaser’s
ordinary shares, valuing the shares of the Purchaser’s ordinary share at RIMGGIT
MALAYSIA ONE ONLY (RM1.00) per share, to GOLU (hereinafter referred to as “the
Sale & Purchase”) on the terms and conditions set forth below.

 

 

 



 1 

 

 

IT IS HEREBY AGREED as follows:-

 

1. DEFINITIONS & INTERPRETATION

 

In this Agreement, unless the subject or context otherwise requires:-

 

1.1the following words and expressions shall have the following meanings:-

 

  “Business Day” means a day except a Saturday, Sunday or public holiday
(gazetted or ungazetted and whether scheduled or unscheduled) on which banks are
open for business in Selangor, Malaysia;

 

  “Completion” has the meaning ascribed thereto in Clause 3.1;

 

  “Completion Date” means the date the parties to this Agreement have fulfilled
their respective obligations under this Agreement;

 

  “Conditions Precedent” has the meaning ascribed thereto in Clause 2.1;

 

  “Documents” has the meaning ascribed thereto in Clause 3.2.3;

 

  “Due Diligence” has the meaning as ascribed thereto in Clause 2.1;

 

  “Encumbrance” includes any interest or equity of any person (including any
right to acquire, option, pre-emption right or right of first refusal) or any
mortgage, charge, pledge, lien, assignment, hypothecation, security interest,
title retention or any other security agreement or arrangement;

 

  “New Hedi Shares” has the meaning ascribed thereto in Clause 3.3;

 

  “GUI’s PPGCT Shares” has the meaning ascribed thereto in Recital A;

 

  “Issued PPGCT Shares” has the meaning ascribed thereto in Recital A;

 

  “Notice of Termination” means a written notice, given by a Party to the other,
stating that the Party wishes to terminate this Agreement;

 

  “Parties” means, collectively, the Purchaser and the Sellers and the
expression "Party" shall refer to any of them as the context dictates;

 

  “PPGCT” has the meaning ascribed thereto in Recital A;

 

  “Pre-Completion Period” means the period from the date of this Agreement to
Completion;

 

  “Public Authorities” includes:

 

  (a) any government in any jurisdiction, whether federal, state, provisional,
territorial or local;

 

  (b) any minister, department, officer, commission, delegate, instrumentality,
agency, board, authority or organisation of any government or in which any
government is interested; and

 

  (c) any non-government regulatory authority;

 

 

 



 2 

 

 

  “Ringgit Malaysia” or “RM” means the lawful currency of Malaysia;

 

  “Sale Shares” has the meaning ascribed thereto in Recital C;

 

  “Sale & Purchase” has the meaning ascribed there to in Recital C;

 

  “Total Consideration” has the meaning ascribed thereto in Recital C;

 

  “Transfer” has the meaning ascribed thereto in Clause 3.2.1; and

 

  “Unconditional Date” has the meaning ascribed thereto in Clause 2.4;

 

1.2any reference to "Completion" shall mean completion of the Sale & Purchase by
the delivery of the Certificates & Transfer Forms by the Sellers to the
Purchaser AND the Final Payment of the Total Consideration from the Purchaser to
the Sellers;

 

1.3any reference to a statutory provision shall include such provision and any
regulations made in pursuance thereof as from time to time modified or
re-enacted whether before or after the date of this Agreement;

 

1.4any reference to “law” includes common law and any constitution, decree,
judgment, legislation, order, ordinance, regulation, statute, treaty or other
legislative measure in any jurisdiction or any present or future directive,
regulation, request or requirement (in each case, whether or not having the
force of law but, if not having the force of law, the compliance with which is
in accordance with the general practice of persons to whom the directive,
regulation, request or requirement is addressed);

 

1.5references to Recitals, Clauses and Schedules are to recitals and clauses of
and schedules to this Agreement and references to this "Agreement" shall mean
this Agreement as may be amended from time to time;

 

1.6the headings in this Agreement are for convenience only and shall not affect
the interpretation hereof;

 

1.7unless the context otherwise requires, references to the singular number
shall include references to the plural number and vice versa, references to
natural persons shall include bodies corporate, and the use of any gender shall
include all genders;

 

1.8“including” and similar expressions are not and must not be treated as words
of limitation;

 

1.9the words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;

 

1.10the expression “Purchaser” and “Sellers” shall include their respective
successors, nominees and permitted assigns; and

 

1.11a period of days from the occurrence of an event or the performance of any
act or thing shall be deemed to exclude the day on which the event happens or
the act or thing is done or to be done (and shall be reckoned from the day
immediately following such event or act or thing), and if the last day of the
period is not a Business Day, then the period shall include the next following
day which is a Business Day.

 

 

 



 3 

 

 

2. CONDITIONAL AGREEMENT

 

2.1It is hereby expressly agreed and declared that this Agreement and the
obligations of the Purchaser to acquire the Sale Shares from the Sellers shall
be conditional upon and subject to a due diligence to be carried out by the
Purchaser on the financial and other affairs of PPGCT (hereinafter referred to
as “the Due diligence”) and that, in the sole written opinion of the Purchaser,
such Due Diligence is acceptable and satisfactory to the Purchaser (hereinafter
referred to as “the Conditions Precedent”).

 

2.2The Sellers shall take all necessary actions to provide the Purchaser or its
representative with all information and documentations so requested to enable
the Purchaser to proceed with the Due Diligence.

 

2.3In the event that the Conditions Precedent shall not have been met on or
before the expiry of thirty (30) days from the date of this Agreement, or such
other date as may be mutually agreed upon by the Parties in writing, then either
the Purchaser or the Seller shall be entitled to terminate this Agreement by
giving a Notice of Termination to that effect to the other party (in which event
the provisions of Clause 7.6 shall apply) and this Agreement shall terminate and
be null and void and of no further effect whatsoever and none of the Parties
shall have any claims against the other hereunder for costs, damages,
compensation or otherwise.

 

2.4This Agreement shall become unconditional on the date on which the Conditions
Precedent shall have been duly met in accordance with the provisions of this
Clause 2 (which date shall in this Agreement be called “the Unconditional
Date”).

 

2.5The Purchaser may waive any of the Conditions Precedent (or condition
attached thereto) at any time by notice in writing to the Sellers.

 

3. COMPLETION

 

3.1The Parties agree that the completion of the Sale & Purchase as contemplated
in this Agreement (hereinafter referred to as “the Completion”) shall take place
at the principal place of business of Hedi Property (or at such other places the
Parties may agree) on or before the 3rd Business Day following the Unconditional
Date (hereinafter referred to as “the Completion Date”).

 

3.2On the Completion Date, the Sellers shall deliver or caused to be delivered
to the Purchaser:-

 

3.2.1the duly executed (but undated and unstamped) by SCS the document for the
transfer of ownership in respect of the Sale Shares (hereinafter referred to as
“the Transfer”);

 

3.2.2the original share certificates of the Sale Shares; and

 

3.2.3a copy of the resolution of the board of directors of PPGCT (hereinafter
referred to as “the PPGCT Board Resolution”) certified by the Company Secretary
or a director of PPGCT, evidencing their approvals of the transfer of the Sale
Shares from SCS to the Purchaser contemplated in this Agreement (hereinafter the
documents pursuant to sub-clauses of Clause 3.2 herein shall collectively be
referred to as “the Documents”)

 

3.3On the Completion Date, the Purchaser shall issue to GOLU (in the name of
Gold Union Inc. and address as Unit L8-09, Wisma BU8, No.11, Lebuh Bandar Utama
PJU6, 47000 Petaling Jaya, Selangor, Malaysia) or at the discretion and
directive of GOLU, to the shareholders of GOLU (in the names of the shareholders
and addresses to be provided by GOLU) a total of ONE MILLION SIX HUNDRED THIRTY
ONE THOUSAND TWO HUNDRED AND FORTY FIVE (1,631,245) shares of the Purchaser’s
ordinary shares, valuing the shares of the Purchaser’s ordinary share at RINGGIT
MALAYSIA ONE ONLY (RM1.00) per share, being the full payment towards the Total
Consideration for the Sale Shares (hereinafter referred to as “the New Hedi
Shares”)

 

 

 



 4 

 

 

3.4Subject to the full satisfaction of the delivery of the Documents by the
Sellers to the Purchaser AND the delivery of the New Hedi Shares by the
Purchaser to GOLU (or to the shareholders of GOLU as may be informed by GOLU) to
a representative of GOLU (or the shareholders of GOLU) as may be informed to the
Purchaser by the Sellers in due course in accordance to the provisions herein,
the Completion shall be deemed to have taken place on the Completion Date.

 

4. WARRANTIES

 

4.1The Sellers collectively represents and warrants to the Purchaser:-

 

4.1.1that GUI is the direct beneficiary owner and GOLU is the ultimate
beneficiary owner and that SCS is obligated under the Nominee Agreement to carry
out instruction from GUI to transfer to the Purchaser full title of the Sale
Shares to the Purchaser free from any Encumbrances on Completion;

 

4.1.2that they have full legal rights, powers, capacity and authority to
execute, delivery, enter into, exercise their rights and lawfully perform and
comply with their obligations under this Agreement;

 

4.1.3that all actions, conditions and things required to be taken, fulfilled and
done (including without limitation the obtaining of any necessary consents or
the making of any filing or registration) (a) in order to enable them to
lawfully enter into, exercise their rights and perform and comply with their
obligations under this Agreement and to ensure that those obligations are
legally binding and enforceable and (b) for the transfer of the Sale Shares from
SCS to the Purchaser have been taken, fulfilled and done;

 

4.1.4that their entry into, exercise of their rights and/or performance of or
compliance with their obligations under this Agreement do not and will not
violate, or exceed any power or restriction granted or imposed by (a) any law to
which they are subject, (b) the memorandum and articles of association of PPGCT,
or (c) any agreement or arrangement to which any or both of them is a party or
which is binding them or their assets;

 

4.1.5that there are no other classes of shares in the capital of PPGCT except
ordinary shares which rank pari passu among themselves;

 

4.2The Purchaser represents, warrants and confirms to the Sellers that the
Purchaser has the capacity and authority to enter into, exercise its rights and
lawfully perform and comply with its obligations under this Agreement.

 

4.3Each Party further represents, warrants to and undertakes with the other
Party that each of the representations, warranties and undertakings contained in
this Agreement will be true and accurate in all material respects on Completion
Date as though the same were made on Completion Date.

 

5. UNDERTAKINGS

 

5.1The Sellers hereby irrevocably undertake that during the Pre-Completion
Period:-

 

5.1.1none of the Sale Shares are sold or otherwise transferred, or offered for
sale, and thus no agreement or commitment is entered into (in writing or
otherwise) to sell or otherwise transfer, any of the Sale Shares or any interest
in or right relating thereto;

 

5.1.2they do not permit, offer, agree or commit (in writing or otherwise) to
permit, any of the Sale Shares to become subject, directly or indirectly, to any
Encumbrance; and

 

5.1.3they do not, save with the prior consent in writing of the Purchaser, enter
into any transaction or take any action that might cause or constitute a breach
of any of the representations and warranties stated in Clause 4.1 above.

 

 

 



 5 

 

 

5.2The Purchaser hereby irrevocably undertakes that it shall ensure that the
directors of the Purchaser shall give their approval for the appointment of the
Sellers’ nominee to be a director of the Purchaser on the Completion Date.

 

5.3The Purchaser hereby irrevocably undertakes that it shall, upon the issuance
by the Purchaser on the Unconditional Date of its letter stating its acceptance
and satisfaction of the Due Diligence, cause its board of directors to resolve
to approve (i) the issuance of the New Hedi Shares to GOLU; (ii) the appointment
of the Purchaser’s nominee as a director of the Purchaser.

 

5.4The Sellers hereby irrevocably undertakes that it shall cause PPGCT to submit
the relevant Documents as stated in Clause 3.2 above and to issue new
certificate(s) for the Sale Shares transferred to the Purchaser by SCS within
ten (10) Business Days from the Completion Date.

 

6. CONFIDENTIALITY

 

6.1The Parties hereto agree and covenant that:-

 

6.1.1all information and data of whatever nature in whatever form relating to
the transactions as contemplated under and pursuant to this Agreement obtained,
acquired or received by the Purchaser for the purposes of the Due Diligence
pursuant to this Agreement (“Confidential Information”) shall at all times be
held strictly private and confidential and the Parties shall take all steps
necessary to prevent it from being disclosed or made public to any third party
by any Relevant Persons (as defined hereunder) or coming by any means into the
possession of any third party.

 

6.1.2the Confidential Information shall not be made available or disclosed in
whole or in part to any third party without the prior written approval of the
other Party Provided that any party may without such approval:-

 

a)make available or disclose such data and information to any affiliate of such
party upon obtaining a similar undertaking of confidentiality but of unlimited
duration from such affiliate;

 

b)make available or disclose such data and information to any outside
professional consultants upon obtaining a similar undertaking of confidentiality
but of unlimited duration from such consultants;

 

c)make available or disclose such data and information to any bank or financial
institution from whom such party is seeking or obtaining finance upon obtaining
a similar undertaking of confidentiality but of unlimited duration from such
bank or institution;

 

6.2Each Party hereby warrants, undertakes and agrees with the other Party as
follows:

 

6.2.1this clause is binding upon the Party and all its officers, employees,
servants or agents or professional advisers of such persons (together 'Relevant
Persons');

 

6.2.2this clause extends to all Confidential Information but does not extend to
information which at the time it is obtained is in the public domain or comes to
the public domain through no fault of the Party;

 

6.2.3the Party shall use the Confidential Information solely for the purpose of
conducting the Due Diligence and financial audit over the assets of PBS, its
property, business and records relating to the transactions as contemplated
under this Agreement and the Party shall not use any part of the Confidential
Information for any other purpose whatever;

 

 

 



 6 

 

 

6.2.4the Party shall not use or disclose or permit the disclosure by any person
of the Confidential Information for the benefit of any third party or in such a
way as to procure that the Party may at any time obtain commercial advantage
over the other Party;

 

6.2.5.neither the Party nor any of the Relevant Persons shall by any means copy
or part with possession of the whole or any part of the Confidential
Information;

 

6.2.6the Party shall keep all materials containing Confidential Information in a
safe and secure place and return them to the other Party immediately on
occurrence of the event as provided under clause 10 or on the other Party's
prior request.

 

6.3Each Party shall indemnify and keep the other Party at all times fully
indemnified from and against any loss actions, proceedings, claims, demands,
costs, awards and damages suffered by the other Party arising directly or
indirectly as a result of any breach or non-performance by the Party of any of
the Party's warranties, undertakings or obligations under this clause.

 

6.4This clause shall survive the termination or cessation of this Agreement.

 

7. TERMINATION

 

7.1The Sellers may, at any time while such default subsists, give a Notice of
Termination to the Purchaser in the event that:-

 

7.1.1the Purchaser fails, neglects, refuses or is unable to perform or comply
with any of its undertakings and covenants on its part herein to be performed;
or

 

7.1.2the Purchaser defaults in the issuance of the New Hedi Shares as full
payment towards the Total Consideration in accordance with the provisions of
this Agreement.

 

7.2The Purchaser may at any time while such default subsists give a Notice of
Termination to the Sellers in the event that:-

 

7.2.1the Sellers fail, neglect, refuse or are unable to deliver any of the
information and documents for the Purchaser to conduct the Due Diligence in
accordance with the provisions of this Agreement; or

 

7.2.2the Sellers fail, neglect, refuse or are unable to perform or comply with
any of their undertakings and covenants on its part herein to be performed.

 

7.3A Party may, at any time, give a Notice of Termination to the other Party
if:-

 

7.3.1the other Party is or becomes, or is adjudicated or found to be, bankrupt
or insolvent or suspends payment of its debts or is (or is deemed to be) unable
to or admits inability to pay its debts as they fall due or proposes or enters
into any composition or other arrangement for the benefit of its creditors
generally or proceedings are commenced in relation to that Party under any law
regulation or procedure relating to reconstruction or adjustment of debts; or

 

7.3.2an administrator or receiver or receiver and manager is appointed over, or
distress, attachment or execution is levied or enforced upon, any part of the
assets or undertaking of the other Party, or

 

7.3.3the other party is threatened to be or is being sued by any third party for
any matter what-so-ever, or

 

7.3.4it shall be found that any of the warranties or undertakings of the other
Party contained under this Agreement are untrue or incorrect in any material
respect.

 

 

 



 7 

 

 

7.4In the event of a Notice of Termination being duly given by either Party:-

 

7.4.1the Sellers shall, within 10 days from the Notice of Termination, return to
the Purchaser all documents, if any, delivered to them;

 

7.4.2the Purchaser shall, within 10 days from the Notice of Termination, return
to the Sellers all documents, if any, delivered to them;

 

7.5Following the giving of a Notice of Termination under any of the provisions
of this agreement, no Party will have any further obligation under this
Agreement to the other Party, except:-

 

7.5.1in respect of :–

 

(i)their respective obligations under clause 7.4;

 

(ii)any obligation under this Agreement which is expressed to apply after the
termination of this Agreement; and

 

(iii)any rights or obligations which have accrued in respect of any breach of
any of the provisions of this agreement to either Party prior to such
termination; and

 

7.5.2should the Sellers be the party in default, the Sellers shall return to the
Purchaser the New Hedi Shares received by the Sellers.

 

7.6Notwithstanding the provisions of this Clause 7, the Parties shall be at
liberty to take such action in law as may be necessary to compel the other Party
by way of specific performance to complete the transactions as contemplated
under this Agreement and in accordance with the provisions of this Agreement (in
which respect the alternative remedy of monetary compensation will not be
regarded as compensation or sufficient compensation for any default of the
defaulting party in the performance of the terms and conditions of this
Agreement) and to recover damages for the defaulting party's breach of this
Agreement.

 

8. RELEASE AND INDULGENCE

 

Any liability to any Party may in whole or in part be released, compounded or
compromised or time or indulgence given by that Party in that Party's absolute
discretion as regards the other Party under such liability without in any way
prejudicing or affecting the first Party's rights against the other Party under
the same or a like liability whether joint and several or otherwise.

 

9. TIME OF ESSENCE

 

Any time, date or period mentioned in any provision of this Agreement may be
extended by mutual agreement between the Parties, but as regards any time, date
or period originally fixed and not extended or any time, date or period so
extended as aforesaid time is of the essence.

 

10. COSTS AND EXPENSES

 

10.1Each Party shall bear its costs and expenses incurred in the preparation,
negotiation and execution of this Agreement including its solicitors’ costs.

 

10.2The Sellers shall bear the stamp duty payable on the Transfer, the issuance
of the New Hedi Shares and on this Agreement.

 

 

 



 8 

 

 

11. NOTICES

 

11.1Subject as otherwise provided in this Agreement, all notices, demands or
other communications required or permitted to be given or made hereunder shall
be in writing and delivered personally or sent by prepaid post or by facsimile
message addressed to the intended recipient thereof at its address set out below
or at its facsimile number set out below (or to such other address or facsimile
number as any Party may from time to time notify the other). Any such notice,
demand or communication shall be deemed to have been duly served (if given
personally) upon delivery, (if given or made by facsimile) immediately or (if
given or made by letter) three (3) Business Days after posting and in proving
the same it shall be sufficient to show that the envelope containing the same
was duly addressed, stamped and posted. The initial addresses and email
addresses of the Parties for the purpose of this Agreement are:-

 



  To the Sellers: Attention: YC Lim     Address: Unit L8-09, Wisma BU8,    
No.11, Lebuh Bandar Utama PJU6,     47000 Petaling Jaya, Selangor, Malaysia.    
Email Address: ronnielimyc12@gmail.com         To the Purchaser: Attention: Low
Swee Beng     Address: 29-1, Jalan Puteri 5/7, Bandar Puteri, 47100     Puchong,
Selangor, Malaysia.     Email Address: sblowng@yahoo.com

  

11.2Any such notice or demand sent as aforesaid shall be deemed to be served
notwithstanding it be delivered or returned undelivered and in proving such
service it shall be sufficient to prove that the notice demand was properly
addressed and posted as aforesaid and a sworn statement to that effect by
sending Party or a copy has been sent to the email address of the receiving
party or solicitors acting on such Party’s behalf shall be sufficient.

 

12. PREVIOUS AGREEMENTS

 

12.1This Agreement is in substitution for all previous agreements (whether in
writing or verbal), including any letter of intent, between the Parties in
respect of the subject matter of this Agreement and contains the whole agreement
between the Parties relating to the subject matter of this Agreement.

 

12.2No amendment or variation of this Agreement shall be effective unless in
writing and signed by or on behalf of each of the Parties.

 

13. REMEDIES

 

No remedy conferred by any of the provisions of this Agreement is intended to be
exclusive of any other remedy which is otherwise available at law, in equity, by
statute or otherwise, and each and every other remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law, in equity, by statute or otherwise. The election of any one or
more of such remedies by any of the Parties shall not constitute a waiver by
such Party of the right to pursue any other available remedies.

 

14. SEVERANCE

 

Any term, condition, stipulation, provision, covenant or undertaking in this
Agreement which is illegal, void, prohibited or unenforceable shall be
ineffective to the extent of such illegality, voidness, prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such illegality, voidness, prohibition or unenforceability shall not invalidate
or render illegal, void or unenforceable any other term, condition, stipulation,
provision, covenant or undertaking herein contained. Wherever legally possible
any ineffective provisions shall be deemed substituted with such other
provisions as would best fulfil the intentions of the Parties as expressed by
the provision deemed ineffective and which would have the closest economic
effect to such provision deemed ineffective.

 

 

 



 9 

 

 

15. GOVERNING LAW AND JURISDICTION

 

15.1This Agreement is governed by and is to be construed in accordance with the
laws of Malaysia.

 

15.2In relation to any legal action or proceedings arising out of or in
connection with this Agreement, the Parties hereby irrevocably submit to the
non-exclusive jurisdiction of the courts of Malaysia.

 

16. ASSIGNMENT

 

Save and except as provided under this Agreement, neither Party shall be
entitled to assign or transfer any of its rights and/or obligations hereunder
without the prior written consent of each of the other Parties.

 

17. COUNTERPARTS

 

This Agreement may be executed in several counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
agreement.

 

18. CONTINUING EFFECT OF AGREEMENT

 

All provisions of this Agreement shall so far as they are capable of being
performed or observed, continue in full force and effect notwithstanding
completion, except in respect of those matters then already performed.

 

Exhibit A : Property Plan Layout is attached overleaf before the signature page.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

 



 10 

 

 

IN WITNESS WHEREOF the Parties have hereunto caused their respective hands to be
set down hereunder the day and year first above written.

 

 

The Sellers               For and on-behalf of   For and on-behalf of   G.U.
International Limited (“GUI”)   Gold Union Inc. (“GOLU”)           /s/ Sea-Chae
Supachai   /s/ Yew Chuan Lim   Sea-Chae Supachai   Ye Chuan Lim   (Thai Passport
No: XXXXXXXXX)   (Malaysian IC No. XXXXXX-XX-XXXX)   Position: Director  
Position: Director, CEO & CFO           Witnessed By:   Witnessed By:          
/s/ Mathaparin Benchapksuttipapha   /s/ Ng King Kau   (Name: Mathaparin
Benchapksuttipapha)   (Name: Ng King Kau)   (Thai ID No.: XXXXXXXXXXXXX)  
(Malaysian IC No: XXXXXX-XX-XXXX)                   The Purchaser              
For and on-behalf of       Hedi Property Sdn. Bhd.               /s/ Low Swee
Beng       Low Swee Beng       Director       (Malaysian IC No: XXXXXX-XX-XXXX)
              Witnessed By:               /s/ Ng Yi-Mi       (Name: Ng Yi-Mi)  
    (Malaysian IC No: XXXXXX-XX-XXXX)              



 

 



 11 

 

 

 [plotplan.jpg]

 



 12 

 

